Citation Nr: 0414556	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-16 447	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service-connection for obstructive sleep 
apnea.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who appears to have served on 
active duty from January 1956 to March 1978.  This matter 
comes to the Board of Veteran's Appeals (Board) on appeal 
from a March 2002 rating decision by the Roanoke Regional 
Office (RO) of the Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The dates of the veteran's active service prior to May 1968 
do not appear to have been verified.  His service medical 
records (SMRs) in the file appear incomplete, as they do not 
include a separation examination report (or any reports of 
periodic examinations).  The service medical records in the 
file do not show a diagnosis of sleep apnea.  The veteran 
alleges he has had such disability since 1959.  

Postservice records show the veteran has had complaints, 
findings, and treatment for, and a diagnosis of, sleep apnea 
since 1987.  Records from the Portsmouth Naval Medical Center 
show that sleep apnea has been diagnosed.  In November 2000, 
Dr. H.S. from a sleep disorder center, reviewed records from 
1956 to 1972, and found from the information provided to him 
that "there is a possibility that [the veteran] may have 
sleep apnea for the time duration when he was in military 
service, but the medical records are not fulfilling all the 
criteria for any definitive conclusion about the presence of 
sleep apnea during that time."  

In light of the foregoing, further development is indicated.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain verification of 
all of the periods of the veteran's 
active service.
2.  The RO should arrange for an 
exhaustive search for any further service 
medical records (including a separation 
examination report and any reports of 
periodic examinations) pertaining to the 
veteran.  The search should encompass the 
veteran's service personnel file, any 
location where the records may have been 
forwarded when the veteran was 
transferred to Fleet Reserve, and any 
other Military Records depositories where 
the records may have been sent.  The 
veteran should be asked to submit copies 
of any records in his possession.  

3.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for sleep 
apnea since his discharge from service.  
The RO should obtain complete copies of 
treatment records (those not already in 
the claims folder) from all identified 
sources.

4.  The RO should then arrange for the 
veteran to be examined by a physician 
experienced in the treatment of sleep 
disorders to ascertain whether he has 
sleep apnea which was incurred or 
aggravated in service.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should opine 
whether the veteran at least as likely 
as not has sleep apnea that is related 
to service.  The examiner should 
explain in detail the rationale for any 
opinion given.

5.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental SOC and given 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

